Citation Nr: 0735282	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served an initial period of active duty for 
training (ACDUTRA) from June 1986 to October 1986.  He 
subsequently served on active duty from April 1989 to April 
1993.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from a January 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico that denied the reopening of the appellant's 
claim for service connection for headaches.  The Board 
remanded the case for additional development in August 2006; 
the case has now been returned to the Board for appellate 
review.

The appellant's claim for service connection for headaches 
was originally denied in a November 1993 rating decision.  
The appellant was notified that same month and did not 
appeal.  That decision became final.  See 38 U.S.C.A. § 7105.  
In October 2002, the RO denied a request to reopen the 
previously denied claim.  The veteran did not appeal that 
determination and it became final.  

While the case was in remand status, the appellant submitted 
additional VA medical records pertaining to his headaches to 
the Board; he also submitted a written statement from his 
former spouse.  Review of those documents by the RO has not 
taken place.  While referral to the RO of evidence received 
directly by the Board is required pursuant to the provisions 
of 38 C.F.R. § 20.1304, because the claim for service 
connection for headaches is being remanded, the RO will have 
the opportunity to consider the evidence submitted to the 
Board in 2007.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The underlying claim of entitlement to service connection for 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed October 2002 RO rating decision denied the 
appellant's attempt to reopen his claim of entitlement to 
service connection for headaches.

2.  Additional evidence submitted since the unappealed 
October 2002 RO rating decision relates to an unestablished 
fact necessary to substantiate the headaches claim, and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
headaches service connection claim.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the 
reopening of the appellant's claim for service connection for 
headaches is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the October 2002 
rating decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
headaches. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Because the 
appellant's attempt to reopen his headaches service 
connection claim has been granted by the Board, VA's duty to 
notify and assist has been fulfilled.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

Reopening of the Claim of Service Connection for Headaches

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence." 38 U.S.C.A. § 5108. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits. Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The October 2002 rating decision, 
the last time the service connection claim for headaches was 
finally disallowed on any basis, is final.  38 C.F.R. 
§ 20.1103.  This is so because the appellant was notified of 
the denial in that same month, and he did not initiate an 
appeal within the time period allowed.  This claim may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the October 2002 
rating decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  (The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further. Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The evidence considered by the RO in reaching its October 
2002 rating decision included the appellant's service medical 
records; a DD Form 214; a VA Form 21-526 dated in April 1993; 
a December 2001 VA hospital discharge summary; reports of the 
VA medical examinations conducted in June 1993, and January 
2000; and various statements submitted by the appellant.

The appellant's headaches claim was originally denied in 
November 1993 because the RO found that the evidence of 
record established that the appellant's headaches existed 
prior to service and were not aggravated by service.  This 
evidence consisted of a couple of notations in the 
appellant's service medical records that indicated that, when 
he sought treatment for "new onset" headaches in March 
1990, he reported having had an episode of headaches in 1987.  
The June 1993 VA medical examination yielded a diagnosis of 
cephalgia, chronic, cause undetermined.  

The evidence added to the claims file after the October 2002 
rating decision includes the reports of VA medical 
examinations conducted in December 2003, and January 2005; 
the reports of VA medical treatment rendered between October 
2001 and October 2006; and a written statement from the 
appellant's former spouse dated in November 2006.  In that 
statement the woman reports that she had married the 
appellant in December 1989, while he was in service, and that 
he thereafter had constantly complained of headaches while he 
was on active duty.  She stated that the pain from the 
headaches made it impossible for the appellant to do much, 
that the headaches made him nauseous, that he would lose his 
balance and that he would have to lie down due to the 
headaches.  The VA medical treatment evidence indicates that 
the appellant is still seeking treatment for headaches years 
after the treatment of his aneurysm which had been thought to 
be the cause of the headaches.  The appellant has been, and 
is still complaining of two to three headaches per week.

In this case, there is no medical evidence demonstrating 
continuity of treatment from service separation to the 
present.  While the lack of contemporaneous medical records 
may be a fact the Board can weigh against the veteran's lay 
evidence, the mere lack of such records does not, in and of 
itself, render lay evidence not credible.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Moreover, 
while an opinion concerning medical diagnosis or causation 
offered by a person who is not qualified through education, 
training or experience to provide such an opinion is not 
competent medical evidence, there is no requirement that the 
competent evidence be medical in nature when the 
determinative issue involves either medical diagnosis or 
etiology.  A layperson is competent to report observable 
symptomatology of an injury or illness.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007).  Lay evidence is 
also considered competent and sufficient to establish a 
diagnosis of a condition when 1) a layperson is competent to 
identify the medical condition; 2) the layperson is reporting 
a contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007). 

In this case, lay evidence of an increase in the frequency of 
the 'pre-existing' headaches from one episode in 1987 to 
multiple episodes in service is competent evidence.  
Likewise, the lay evidence in this case points to an increase 
in the severity of the appellant's headaches while he was on 
active duty.  Furthermore, the medical evidence added to the 
record since October 2002 indicates that the appellant's 
headaches did not cease with the containment of the aneurysm 
and that they are therefore could be separate from the 
aneurysm condition.  As previously noted, the credibility of 
the evidence is presumed for the purpose of reopening.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In short, the added evidence is credible and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for headaches, namely evidence that the 
appellant's 'pre-existing' headache condition became worse 
during his military service.  Because the credibility of the 
evidence is presumed for the purpose of reopening, the Board 
finds that the evidence cited above constitutes new and 
material evidence sufficient to reopen the claim for service 
connection for headaches.  Having reopened the claim, the 
claim for service connection for headaches is addressed in 
the REMAND section which follows.


ORDER

The claim for service connection for headaches is reopened; 
to that extent only, the claim is granted.


REMAND

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

The basis of the RO's denial of the appellant's claim for 
service connection for headaches is that the headaches 
constituted a pre-existing condition that was not aggravated 
by service beyond the natural progression of the condition.  
The law as to the considerations of the presumptions of 
soundness and aggravation is therefore triggered, and must be 
analyzed by the RO/AMC.  The law provides that a veteran is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was 
not aggravated by service will rebut the presumption of 
soundness.  38 U.S.C.A. § 1111.  A pre-existing disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

The RO has not determined whether there is clear and 
unmistakable evidence that a chronic headache condition pre-
existed the appellant's entry into active military service in 
April 1989.  The RO did not determine whether or not the 
claimed headaches shown in the post-service medical records 
are related to such a pre-existing condition.  The RO also 
has not determined whether, if that condition did pre-exist 
service, there is clear and unmistakable evidence that the 
pre-existing disorder was not aggravated to a permanent 
degree in service beyond that which would be due to the 
natural progression of the condition.  

The RO has not obtained a medical opinion addressing these 
questions.  The duty to assist also requires medical 
examination when such examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In addition, the appellant has not been advised as 
to the evidentiary burden placed upon him in a case in which 
the presumption of soundness has been rebutted.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  All VA and private medical treatment 
records relating to treatment of the 
appellant for any headache condition from 
April 1993 to the present not already of 
record should be identified and obtained.  
These records should be associated with 
the claims file.  If there are no 
records, documentation used in making 
that determination should be included in 
the claims file.

3.  After the above development is 
completed, the AMC/RO should arrange for 
the review of the appellant's claims file 
by an appropriate physician in order to 
determine the nature, onset date and 
etiology of the appellant's claimed 
headaches.  The reviewing doctor should 
consider the information in the claims 
file to provide an opinion as to the 
onset date and etiology of the 
appellant's headaches.  The reviewer 
should offer an opinion as to the medical 
probabilities that the current headaches 
are attributable to the veteran's 
military service.  

The reviewer should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:  

(a)  On the basis of the clinical 
record and the known development 
characteristics of the diagnosed 
headaches, can it be concluded with 
clear and unmistakable certainty 
that any such currently diagnosed 
condition pre-existed the 
appellant's entry into active 
military service in April 1989?  The 
reviewer must discuss the January 
1989 report of medical examination 
at entry, as well as all other in-
service and post-service treatment 
for headaches.

(b)  If any headache-related 
pathology clearly pre-existed 
military service, can it be 
concluded with clear and 
unmistakable certainty that the pre-
existing condition did not undergo a 
worsening in service to a permanent 
degree beyond that which would be 
due to the natural progression of 
the condition?  

4.  Any additional development suggested 
by the evidence should be undertaken.  If 
the reviewing physician determines that 
an examination is needed before the 
requested opinions can be rendered, the 
AMC/RO should schedule the appellant for 
such an examination.

5.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer report and examination reports.  
If any report does not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the providing physician for 
corrective action.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
headache service connection claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the presumption of 
soundness and the aggravation of pre-
existing conditions.  

7.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


